EXHIBIT 12.3 PG&E CORPORATION COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Six Months Ended June 30, Year Ended December 31, Earnings: Net income $ Income tax provision Fixed charges Pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries (8 ) Total earnings $ Fixed charges: Interest on short-term borrowings and long-term debt, net $ Interest on capital leases 3 7 9 16 18 19 AFUDC debt 21 47 48 40 50 44 Pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries 8 16 15 17 16 16 Total fixed charges $ Ratios of earnings to fixed charges Note: For the purpose of computing PG&E Corporation's ratios of earnings to fixed charges, “earnings” represent income from continuing operations adjusted for income taxes, fixed charges (excluding capitalized interest), and pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries.“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover preferred stock dividends of consolidated subsidiaries.Fixed charges exclude interest on tax liabilities.
